Citation Nr: 1003036	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of hernia surgery.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic lung 
disorder (to include chronic obstructive pulmonary disease 
("COPD")), claimed as a result of asbestos exposure.

3  Entitlement to a total disability rating for compensation 
based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 
1962.

These matters come to the Board of Veterans' Appeals 
("Board") on appeal from rating decisions issued by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Fargo, North Dakota.  In an August 2005 rating 
decision, the RO denied the Veteran's claims of entitlement 
to compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for residuals of post-operative hernia surgery and 
TDIU.  In a June 2006 rating decision, the RO denied 
reopening the Veteran's claim for service connection for a 
chronic lung disorder, claimed as a result of asbestos 
exposure.   

In February 2004, following the April 2003 receipt from the 
Veteran of a timely Notice of Disagreement ("NOD") with an 
October 2002 rating decision that denied his claim for a 
chronic lung disorder, the Veteran submitted a request for a 
personal hearing before the Board.  However, in February 
2005, the Veteran withdrew his appeal of the denial of that 
claim.  His hearing request is therefore deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2009).

In a December 2009 appellate brief, the Veteran's 
representative claimed that the RO failed to issue a 
Statement of the Case ("SOC") following the denial of the 
Veteran's claims for service connection for gastritis, 
Reynaud's Syndrome, a lumbar spine disability, and 
hypertension in a September 2002 rating decision.  He further 
claimed that the Veteran submitted timely NODs as to these 
issues in December 2002, April 2003 and June 2003.  In this 
regard, however, the Board notes that the Veteran repeatedly 
noted his disagreement with only one claim for service 
connection at that time, that being the denial of his claim 
for service connection for a chronic lung disorder in an 
September 2002 rating decision.  As a NOD for the denial of 
the Veteran's claims for service connection for gastritis, 
Reynaud's Syndrome, a lumbar spine disability, and 
hypertension was never received, a remand for the issuance of 
an SOC is not warranted.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  In light of the representative's argument, 
however, new claims for those disabilities are referred to 
the RO.

Finally, the Board notes that, in his December 2009 appellate 
brief, the Veteran's representative also requested that 
service connection for hypertension based on aggravation be 
considered.  However, as the issue of entitlement to service 
connection for hypertension has previously been considered by 
the RO, and is not currently before the Board, the Board 
considers this a request to reopen the Veteran's previously 
claim.  Thus, the matter is referred to the RO for 
appropriate consideration. 

The issues of entitlement to service connection for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for residuals of post-operative hernia surgery, service 
connection for a chronic lung disorder, and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed RO decision dated September 2002, the 
Veteran's claim for service connection for a chronic lung 
disorder was denied because the evidence of record failed to 
show that a chronic lung disorder was either incurred or 
aggravated during military service.

2.  Evidence received since the September 2002 rating 
decision is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The September 2002 RO decision that denied service 
connection for a chronic lung disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for a chronic lung 
disorder has been submitted.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist provisions 
to extent necessary under the circumstances.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  Specifically, in light of the favorable decision 
herein as to the reopening of his previously denied claim, 
and as the now reopened claim of service connection is being 
remanded, the Board finds that any deficiencies in notice or 
development were not prejudicial to the Veteran.

II. New and Material Evidence

An unappealed rating decision dated September 2002 denied the 
Veteran's claim for service connection for a chronic lung 
disorder.  In that decision, it was determined, based on a 
review the Veteran's service treatment records, that there 
was no medical evidence showing that he had either been 
diagnosed with, or treated for a chronic lung disorder in 
service.  In addition, the evidence showed that, although the 
Veteran had been diagnosed with COPD in March 1992, a January 
1997 chest x-ray showed no infiltrates or areas of concern.  
There was also no diagnosis of asbestosis and no evidence 
attributing his COPD to asbestos exposure.

Following the issuance of the September 2002 rating decision 
and concurrent letter of notification to the Veteran, the 
evidence shows that the Veteran perfected an appeal as to 
that issue.  However, in February 2005, the Veteran withdrew 
his appeal of the denial of that claim.  The September 2002 
rating decision is therefore final.  See 38 U.S.C.A. § 7104.  
Accordingly, that decision is not subject to revision except 
on the receipt of new and material evidence.  38 U.S.C.A. § 
5108, 7104; 38 C.F.R. § 3.156. 

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

The Veteran subsequently filed an application to reopen that 
claim in December 2005.  The Veteran has since submitted 
several pieces of relevant evidence, including updated VA 
outpatient treatment records, private outpatient treatment 
records, and new statements in the form of letters and briefs 
from and on behalf of the Veteran.   In addition, he has 
submitted a favorable opinion from a VA physician concerning 
whether his current COPD is related to service.  As the newly 
received evidence relates directly to the issue of whether 
the Veteran has a chronic disorder that was incurred in or 
aggravated by service, and raises a reasonable possibility of 
substantiating his claim, the Board concludes that it 
satisfies the low threshold requirement for new and material 
evidence.  The claim is therefore reopened.
 
However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development of the claim is 
necessary.  This is detailed in the REMAND below.




ORDER

The claim of entitlement to service connection for a chronic 
lung disorder is reopened.  To this extent, and to this 
extent only, the appeal is granted.


REMAND

A.  Entitlement to service connection for a chronic lung 
disorder.

The Veteran contends that his current COPD is the result of 
exposure to asbestos during active duty service in the Navy 
while working in and around ships and  shipyards.  However, 
he has also asserted that he was exposed to asbestos after 
service in civilian occupations, including during farming, 
railroad work and in roofing jobs.  See letter, April 2006; 
application for Social Security Administration disability 
benefits. 

In this regard, the Board notes that the Veteran's service 
treatment records are void of any evidence of complaints of, 
treatment for, or a diagnosis of a chronic lung disorder 
during service.  The evidence of record shows that, following 
service, the Veteran was not diagnosed with a chronic lung 
disorder until March 1992, when he was diagnosed with COPD.  
At that time, private treatment records revealed that he had 
been a one-pack-per-day smoker for 40 years, and his 
physician strongly encouraged him to quit.  There was no 
indication, however, that he had asbestosis or that his COPD 
was the result of asbestos exposure.   

In his application to reopen his previously denied claim, the 
Veteran has submitted a letter from his VA primary care 
physician, in which he opined that, based on the Veteran's 
own lay history of asbestos exposure during service, the 
severity of his COPD may have been hastened as a result of 
his past exposure to asbestos.  See letter from Dr. R.L., 
February 2004.  However, he also noted that the Veteran's 
examination findings, x-rays and pulmonary function tests 
were nonspecific and related only to his COPD.  

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides 
that VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational and 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  For many asbestos related diseases, the latency 
period varies from 10 to 45 or more years between first 
exposure and development of the disease.  Id. at 
IV.ii.2.C.9.d.

In this case, the RO has requested and obtained the Veteran's 
entire service personnel file.  These records a show that his 
military occupational specialty was the equivalent of a 
civilian able seaman.  Although exposure to asbestos is not 
specifically corroborated in these or other records, the 
Board acknowledges that such exposure was certainly 
conceivable given the nature and circumstances of his 
service.

Furthermore, under 38 C.F.R. § 3.159(c)(4), a VA medical 
examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability; and (d) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, VA treatment records show a 
current medical diagnosis of COPD and lay evidence of 
possible exposure to asbestos in service.  There is also a 
medical opinion suggesting a possible association between his 
current COPD and service.  The requirement under the VCAA for 
obtaining a VA examination, that the evidence "indicates" 
that the Veteran's disability "may" be associated with his 
service, is a low threshold.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  Consequently, a VA examination to 
obtain a medical opinion is warranted.  


B.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of post-operative hernia 
surgery.

In August 2002, the Veteran underwent surgery to repair a 
right inguinal hernia at the VA Medical Center ("VAMC") in 
Fargo, North Dakota.  He now claims that, ever since that 
procedure, he has experienced chronic neuropathic pain in the 
scar area and that VA performed a "gross technical 
misadventure," or an avoidable mistake in cutting his 
nerves.  He further claims that the procedure was performed 
by an unsupervised second-year medical resident, and appears 
to suggest that, because VA cannot produce a signed consent 
form, one was never obtained.  See appellant brief, December 
2009.  Finally, he avers that his pain is the result of a 
surgical sponge or mesh accidentally being left inside the 
surgical site.  See statement, September 2004.

After a thorough review of the claims folder, the Board finds 
that additional evidentiary development is necessary prior to 
the adjudication of the Veteran's claims.

A review of the claims folder reveals that the Veteran's 
private physician has diagnosed him with "post hernia 
neuralgia," also known as "pubalgia."  However, he also 
said that about 10 percent of patients who undergo hernia 
surgery will have chronic pain afterwards.  Although a VA 
examiner, who reviewed the claims folder and examined the 
Veteran, opined that post-surgical pain was an unforeseen 
consequence of his hernia surgery, she also stated that it 
was not an error or negligence on the part of the Fargo VAMC.  
In this respect, the Board notes that she did not provide a 
complete rationale for her opinion, which appears to be 
somewhat contradictory.

In this regard, the Board notes that VA regulations 
concerning benefits under 38 U.S.C.A. § 1151 specifically 
address "events not reasonably foreseeable" as follows:

Whether the proximate cause of a Veteran's 
additional disability or death was an event not 
reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care 
provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but 
must be one that a reasonable health care provider 
would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an 
event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk 
that a reasonable health care provider would have 
disclosed in connection with the informed consent 
procedure of § 17.32 of this chapter.

38 C.F.R. § 3.361(d)(2) (2009).

Given the uncertainty surrounding the question of whether the 
symptoms and manifestations of the Veteran's residuals of 
post-operative hernia surgery were an unforeseen consequence 
of his procedure, the Board finds that a remand for a new VA 
examination is warranted.

C.  TDIU

With regard to the Veteran's claim for TDIU, the Board finds 
this issue to be inextricably intertwined with the issue of 
entitlement to service connection for a chronic lung 
disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, the Board cannot fairly proceed in adjudicating 
this issue until any outstanding matters with regard to the 
Veteran's claim for service connection for a chronic lung 
disorder is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination, including a 
complete physical examination, to 
determine whether his current COPD or any 
other chronic lung disorder is related to 
his active military service, to include 
his claimed asbestos exposure while 
working in and around Navy shipyards.  Any 
tests deemed necessary should be 
conducted, and the claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should elicit from the Veteran a 
thorough history of his symptoms, as well 
as his claimed history of asbestos 
exposure.  The examiner is asked to review 
the complete claims folder.  A diagnosis 
of any current lung disorder must also be 
made.  As to each disorder identified, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (i.e., whether there is at least a 50 
percent probability) that the Veteran's 
chronic lung disorder is related to 
asbestos exposure in service, or is 
otherwise related to service.  The 
examiner should also discuss the Veteran's 
post-service history, including employment 
history or other risk factors that may 
have played a role in any current lung 
disorder.  

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.

2.  An appropriate examiner should also be 
asked to examine the Veteran with regard 
to his claim under 38 U.S.C.A. § 1151 to 
determine if the residuals of his hernia 
surgery were an unavoidable consequence of 
surgery.  The examiner is asked to elicit 
from the Veteran his history of 
symptomatology, and to identify the nature 
of any additional disability that resulted 
from his surgery.  The examiner should 
offer an opinion as to whether any such 
additional disability was the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the surgical treatment.  If 
not, the examiner should then provide an 
opinion as to whether the Veteran's post-
surgical pain was an event reasonably 
foreseeable, that is to say, is it a 
symptom or condition that a reasonable 
health care provider would have considered 
to be an ordinary risk of the treatment 
provided.  Any and all opinions must be 
accompanied by a complete rationale.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


